     Case 17-71487          Doc 80           Filed 07/10/20 Entered 07/10/20 14:48:16                                 Desc Main
                                              Document     Page 1 of 36



                                                 United States Bankruptcy Court
                                                  Western District of Virginia
                                                       Roanoke Division

In re    Troy Shannon Harlow                                                             Case No.           17-71487-PBR
                                                                                         Chapter           13


                  DISCLOSURE OF COMPENSATION OF ATTORNEYS FOR DEBTORS

1.       This disclosure is made specifically with respect to Troy Shannon Harlow, Mark Stephen Estes, Kimberly
         Porter Fewell, Beatriz Villegas Rodriguez and Rodolfo Rodriguez v. Wells Fargo & Co., et al Adversary
         Proceeding No. 20-07028, pending in the United States Bankruptcy Court for the Western District of Virginia,
         Roanoke Division (the "Adversary Proceeding"). Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b),
         we certify that we are attorneys for the above-mentioned debtor(s) with respect to the Adversary Proceeding
         and that the compensation paid to us within one year before the filing of the petition in bankruptcy, or agreed to
         be paid to us, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in
         connection with the Adversary Proceeding is as follows:

                  For legal services for the Adversary Proceeding. . . . . . . . . . $ See Below

                  Prior to the filing of this statement, with respect to the
                  Adversary Proceeding, we have received . . . . . . . . . . . . . . . $ 0.0

                  Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $ See Below

2.       Filing Fee: Not Applicable.

3.       The source of compensation paid to us for the Adversary Proceeding was: Not Applicable

4.       The source of compensation to be paid to us for the Adversary Proceeding is:

         Other (specify) – The Debtor requests in the Adversary Proceeding that the Court award the Debtor his
         attorneys' fees as set forth in the representation and co-counsel agreements between the named plaintiffs,
         Kellett & Bartholow PLLC, and bankruptcy counsel for the named plaintiffs. All fees are subject to Court
         approval. The co-counsel agreements provide:

         Given the nature of the claims to be brought against Defendant(s) in this matter and the availability of
         fee-shifting statutes, it is expected that we will attempt to obtain an order from the Court requiring
         Defendant(s) to pay litigation expenses and attorneys’ fees distributed on a lodestar basis calculated
         using hours worked times hourly rate, as the relevant base, plus any enhancement or multiplier
         awarded by the Court. Similarly, if the case is settled, we will attempt to get the Defendant(s) to pay
         such fees and expenses.

         Finally, if the case is settled on behalf of a class and a common fund is created as part of that
         settlement, or if a judgment is entered that creates a common fund, we reserve the right to have
         attorneys’ fees and litigation expenses paid from said common fund. In recognition of the sharing of
         responsibility in representing the clients, while dividing the labor between us, our firms have agreed
         that, unless otherwise ordered by the Court, any lump sum amount provided for attorneys’ fees as part
         of a court award or settlement will be divided between us as follows: First expenses will be paid on a
         pro rata basis determined fairly by our relative contributions to the expenses of litigation; and Second:
         Fees will be paid on a pro rata basis determined fairly by our relative hours worked times hourly rates
         expended in the litigation.

         In the event that the amount of the attorneys’ fees and expenses are disputed by Defendant(s), or any
         other third party, we will each submit our respective fee applications to the Court. We will maintain
         contemporaneous time records and other documentation of our work so as to properly support a fee
         application. We will at all times endeavor to ensure that there is no duplication of the work
         performed. We will review each other’s fee applications prior to filing with the Court and attempt to
         eliminate any duplicative entries.
  Case 17-71487               Doc 80     Filed 07/10/20 Entered 07/10/20 14:48:16                          Desc Main
                                          Document     Page 2 of 36



In re    Troy Shannon Harlow                                                Case No.      17-71487-PBR
                                                                            Chapter        13

                    DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTORS
                                      (Continuation Sheet)

         Kellett & Bartholow PLLC has also entered into representation and co-counsel agreements that have identical
         terms with the other class representatives and their bankruptcy counsel. See attached.

    5.   Counsel has not agreed to share the above-disclosed compensation with a person or persons who are not
         members or associates of their law firms. With respect to the firms serving as counsel to Mr. Harlow, both
         firms are fully responsible for the Adversary Proceeding. See attached.



    6.   In return for the above-disclosed fee, we have agreed to render legal services to Mr. Harlow with respect to his
         claims in the Adversary Proceeding.

    7.   By agreement with Mr. Harlow, the above-disclosed fee does not include any other services beyond those to be
         performed in the Adversary Proceeding.

                                                   CERTIFICATION

         We certify that the foregoing is a complete statement of any agreement or arrangement for payment to us for
representation of Mr. Harlow in the Adversary Proceeding.

Dated:      July 10, 2020
                                                         /S/ Malissa L. Giles
                                                         Malissa L. Giles
                                                         VSB No. 33955
                                                         Giles & Lambert, PC
                                                         P.O. Box 2780
                                                         Roanoke, VA 24001
                                                         (540) 981-9000
                                                         mgiles@gileslambert.com

                                                         KELLETT & BARTHOLOW PLLC

                                                         By: /s/ Theodore O. Bartholow, III (“Thad”)
                                                         Theodore O. Bartholow, III (“Thad”) (pro hac vice)
                                                         Texas Bar No. 24062602
                                                         Karen L. Kellett (pro hac vice)
                                                         Texas Bar No. 11199520
                                                         11300 N. Central Expressway, Suite 301
                                                         Dallas, TX 75243
                                                         (214) 696-9000
                                                         (214) 696-9001 (fax)
                                                         thad@bklawtx.com

                                            CERTIFICATE OF SERVICE

          This is to certify that a true and correct copy of the foregoing has been served on the parties listed below on the
date set forth above by First Class, United States mail, postage pre-paid on July 10, 2020.

                                                                            /s/ Malissa L. Giles
                                                                            Malissa L. Giles
US Trustee
210 First Street, Suite 505
Roanoke, VA 24011
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                          Document     Page 3 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                          Document     Page 4 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                          Document     Page 5 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                          Document     Page 6 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                          Document     Page 7 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                          Document     Page 8 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                          Document     Page 9 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 10 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 11 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 12 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 13 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 14 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 15 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 16 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 17 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 18 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 19 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 20 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 21 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 22 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 23 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 24 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 25 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 26 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 27 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 28 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 29 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 30 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 31 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 32 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 33 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 34 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 35 of 36
Case 17-71487   Doc 80   Filed 07/10/20 Entered 07/10/20 14:48:16   Desc Main
                         Document      Page 36 of 36
